Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.


Claim Objections
Claims 1, 9 and 15 objected to because of the following informalities: 

Regarding claim 1,
The recitation “at least one antenna” in line 4 is confused with “an antenna” in the recitation “A mount for an antenna” in line 1. The examiner think that “A mount for an antenna” would be amended to recite “A mount for an antenna mounting”. Appropriate correction is required.

Regarding claim 9,
The recitation “at least one antenna” in line 4 is confused with “an antenna” in the recitation “A mount for an antenna” in line 1. The examiner think that “A mount for an antenna” would be amended to recite “A mount for an antenna mounting”. Appropriate correction is required.



The recitation “at least one antenna” in line 4 is confused with “an antenna” in the recitation “A mount for an antenna” in line 1. The examiner think that “A mount for an antenna” would be amended to recite “A mount for an antenna mounting”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Halstead (US 20110148116), hereinafter Halstead.

Regarding claim 1,
Halstead discloses a mount (an antenna support tower 110, Fig 1) for an antenna (an antenna assembly 105, Fig 1), comprising:
a plurality of horizontal members (a plurality of rings 122, 122’ and 122”, Fig 1); and
a plurality of vertical members (a plurality of blades 123, Fig 1) interconnected with the horizontal members, the vertical members configured and arranged for mounting of at least one antenna (one of transceivers 140, Fig 1);
wherein at least one of the vertical members has an airfoil or fusiform cross-section (Fig 4A).
Halstead does not explicitly teach the at least one of the blades 123 reduces drag under wind load.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of vertical members having an airfoil or fusiform cross-section that reduces drag under wind load in Halstead, in order to reduce stress applied to the antenna mount.

[AltContent: textbox (Halstead (US 20110148116))]
    PNG
    media_image1.png
    691
    696
    media_image1.png
    Greyscale

[AltContent: textbox (Halstead (US 20110148116))][AltContent: textbox (Halstead (US 20110148116))]
    PNG
    media_image2.png
    645
    650
    media_image2.png
    Greyscale










Claims 4-8 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halstead (US 20110148116), hereinafter Halstead, in view of Elsbernd (US 4405928 of record), hereinafter Elsbernd.

Regarding claim 4,
Halstead as modified discloses the claimed invention, as discussed in claim 1.
Halstead does not teach at least one of the plurality of horizontal members has a cross-section that reduces drag under wind load.
However, Elsbernd teaches a mount (a mast 28, Fig 4) for an antenna (an antenna 22, Fig 4), comprising a plurality of horizontal members (a plurality of horizontal members 12, Fig 1), and a plurality of vertical members (a plurality of vertical members 14, Fig 1) interconnected with the horizontal members, wherein at least one of the plurality of horizontal members has a cross-section that reduces drag under wind load (Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of a plurality of horizontal members having a cross-section that reduces drag under wind load in Halstead as modified, as taught by Elsbernd, in order to maximally reduce the wind load.
[AltContent: textbox (Elsbernd (US 4405928))]
    PNG
    media_image3.png
    303
    625
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (CSUP)][AltContent: textbox (Lift)][AltContent: arrow][AltContent: textbox (Elsbernd (US 4405928))]
    PNG
    media_image4.png
    601
    660
    media_image4.png
    Greyscale



Regarding claim 5,
Halstead as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 4.
Elsbernd teaches the at least one horizontal member has an airfoil or a fusiform cross-section (Fig 3).




Halstead as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 4.
Elsbernd teaches the at least one horizontal member has a fusiform cross section (Fig 3) that provides lift under wind load (a lift, Fig 3). Elsbernd does not explicitly teach a surface textured. However, it’s well known in the art that a surface finish naturally has a texture. Therefore, it would have been obvious to a person of ordinary skill in the art to consider a curved upper surface CSUP (Fig 3) of the at least one horizontal member in Fig 3 has a surface texture.

Regarding claim 7,
Halstead as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 6.
Halstead does not explicitly teach the textured surface of the at least one horizontal member comprises dimples.
Elsbernd teaches a horizontal member has a through hole for a vertical member (Fig 3). It would have been obvious to a person of ordinary skill in the art to consider a through hole in a horizontal member as a dimple.

Regarding claim 8,
Halstead as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 6.
Elsbernd teaches the curved upper surface CSUP of the at least one horizontal member is an upper surface of the horizontal member (Fig 3).






Allowable Subject Matter
Claims 9 and 12-18 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 9, prior art of record or most closely prior art fails to disclose, “wherein the at least one horizontal member is configured to rotate about its longitudinal axis”. These features reflect the application’s invention and are not taught by the pertinent prior arts Halstead (US 20110148116) and Elsbernd (US 4405928). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Halstead and Elsbernd to include features of amended claim 9.
Dependent claims 12-14 are considered to be allowable by virtue of their dependencies on claim 9.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “a controller configured to move the at least one horizontal member responsive to environmental conditions”. These features reflect the application’s invention and are not taught by the pertinent prior arts Halstead (US 20110148116) and Elsbernd (US 4405928). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Halstead and Elsbernd to include features of amended claim 15.
Dependent claims 16-18 are considered to be allowable by virtue of their dependencies on claim 15.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845